F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          JUL 7 2004
                                 TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 DURAND DICKERSON,

               Plaintiff - Appellant,

          v.                                            No. 03-3341
                                               (D. Ct. No. 03-CV-2337-JWL)
 G. RONALD BATES, JR.;                                   (D. Kan.)
 CHARLENE BROWN; PAUL
 LEAVITT; DEBORAH LEAVITT;
 CROW, CLOTHIER & BATES, a
 Kansas corporation,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, BRISCOE, and HARTZ, Circuit Judges.


      After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th

Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.

      Plaintiff-Appellant Durand Dickerson appeals from the District Court’s


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
order dismissing his pro se complaint for lack of subject matter jurisdiction. We

exercise jurisdiction pursuant to 28 U.S.C. § 1291 and AFFIRM.

                                I. BACKGROUND

      Mr. Dickerson’s complaint alleges that the defendants violated the

Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. §§ 1961-

1968, and defrauded him in obtaining and collecting various judgments entered

against him in a landlord-tenant dispute in Kansas state courts. After a thorough

analysis of Mr. Dickerson’s claims, the District Court granted the defendants’

motion to dismiss on the ground that the Rooker-Feldman doctrine barred the

federal court from exercising subject matter jurisdiction.

                                 II. DISCUSSION

      “We review the district court’s dismissal for lack of subject-matter

jurisdiction de novo.” Kenmen Eng’g v. City of Union, 314 F.3d 468, 473 (10th

Cir. 2002) (citing Johnson v. Rodrigues, 226 F.3d 1103, 1107 (10th Cir. 2000)).

      Under the Rooker-Feldman doctrine, lower federal courts lack jurisdiction

to hear claims that are either (1) actually decided by a state court, Rooker v.

Fidelity Trust Co., 263 U.S. 413, 415-16 (1923), or (2) “inextricably intertwined”

with a prior state court judgment, District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 482 n.16 (1983). Flowing from the general rule that only

the United States Supreme Court has federal appellate authority to review state


                                         -2-
court decisions, Merrill Lynch Bus. Fin. Servs., Inc. v. Nudell, 363 F.3d 1072,

1074-75 (10th Cir. 2004) (citing 28 U.S.C. § 1257(a)), the Rooker-Feldman

doctrine prevents a lower federal court from conducting “‘what in substance

would be appellate review of [a] state judgment . . . based on a losing party’s

claim that the state judgment itself violates the loser’s federal rights,’” Kenmen,

314 F.3d at 473 (quoting Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994)).

      Although a state court has not actually decided Mr. Dickerson’s federal

claims, the District Court applied the Rooker-Feldman doctrine here after finding

his claims inextricably intertwined with prior state court judgments. In making

this determination, the District Court followed our well-established approach by

asking “‘whether the state-court judgment caused, actually and proximately, the

injury for which [Mr. Dickerson] seeks redress.’” Pittsburg County Rural Water

Dist. No. 7 v. City of McAlester, 358 F.3d 694, 707 (10th Cir. 2004) (quoting

Kenmen, 314 F.3d at 476). Mr. Dickerson clearly seeks redress for losses

resulting from the state judgments against him. For example, he seeks to be

reimbursed for losses resulting from the garnishment of funds, posting of a bond,

and payment of damages, all of which resulted from the state court decisions.

Because the alleged injuries flow “actually and proximately” from the state court

judgments, Mr. Dickerson’s claims are inextricably intertwined with those

judgments and the District Court lacks jurisdiction. Id.


                                         -3-
      In an attempt to avoid the Rooker-Feldman doctrine, Mr. Dickerson argues

that the defendants, rather than the state court judgments, caused his injuries

because the defendants defrauded him and engaged in criminal acts in obtaining

and enforcing the judgments. 1 Although he asks us to believe otherwise, he is, in

fact, asking a federal district court to undo state-court judgments and restore him

to the position he was in before these judgments. See Kenmen, 314 F.3d at 477

(holding that the Rooker-Feldman doctrine barred a suit by plaintiffs seeking

monetary relief that would restore them to the position they were in before the

state-court judgments). We, therefore, agree with the District Court that his

“attempt to reframe the issues is unavailing.”

      We also reject Mr. Dickerson’s argument that the Rooker-Feldman doctrine

does not apply because he is challenging post-judgment collection procedures

rather than the actual judgments. See Pennzoil Co. v. Texaco, Inc., 481 U.S. 1

(1987). But as this court has already noted, “under Pennzoil, a party may

challenge state procedures for enforcement of a judgment, where consideration of

the underlying state-court decision is not required.” Kenmen, 314 F.3d at 476.


      1
        Mr. Dickerson also argues that the Rooker-Feldman doctrine should not
apply here because his complaint names defendants who were not parties in the
state court proceedings. We have indeed said that the doctrine does not apply
against non-parties. See Johnson, 226 F.3d at 1109-10. Here, however, Rooker-
Feldman is not being applied against the non-party defendants but against Mr.
Dickerson, who was clearly a party to the state court proceedings. This argument,
therefore, fails.

                                         -4-
Here, such consideration is a necessity of the suit filed by Mr. Dickerson. In

order to grant his requested relief, the District Court would have to consider the

state court judgments and find them deficient, an effort that would clearly violate

the Rooker-Feldman doctrine. See id. at 476 n.6 (noting that a district court

would “upset” a state court judgment if it granted a damage award for “losses

incurred as a result of complying with the state-court judgment”). 2

                                 III. CONCLUSION

          For these reasons, we AFFIRM the District Court’s dismissal of the case on

the ground that it lacks subject matter jurisdiction over Mr. Dickerson’s claims.

Finally, the Defendants filed an objection to Mr. Dickerson’s docketing statement

implying that his appeal was frivolous and apparently requesting costs and other

relief. Because the Defendants failed to file a proper motion under Rule 38 of the

Federal Rules of Appellate Procedure, we DENY their request for costs and other

relief.

                                                ENTERED FOR THE COURT,



                                                Deanell Reece Tacha
                                                Chief Circuit Judge




       Because the court lacks jurisdiction over Mr. Dickerson’s claims, we do
          2

not address Defendant Charlene Brown’s alternative basis for dismissal or Mr.
Dickerson’s claim that one of the defense attorneys should be disqualified.

                                          -5-